IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 03, 2013

               STEVEN ANDERSON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
             No. 9306430, 9306431, 9306432  James M. Lammey, Judge




                No. W2013-00975-CCA-R3-HC - Filed March 31, 2014


Petitioner, Steven Anderson, filed what he designated was his fourth petition for habeas
corpus relief attacking his 1994 convictions for aggravated robbery, especially aggravated
robbery, and second degree murder. The convictions were the result of guilty pleas pursuant
to a negotiated plea agreement resulting in an effective sentence of 50 years’ incarceration.
The State filed a motion for summary dismissal because the claims had been brought three
previous times, and no colorable claim was alleged. The habeas corpus trial court granted
the motion and dismissed the petition for habeas corpus, and also a petition for writ of error
coram nobis. The coram nobis petition is not in the appellate record. Petitioner appeals, and
after a thorough review, we affirm pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS, and J EFFREY S. B IVINS, JJ., joined.

Steven Anderson, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Jessica Banti, Assistant District
Attorney General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       Our supreme court has stated, concerning the right to habeas corpus relief,
                Although the Tennessee Constitution guarantees the right to seek
        habeas corpus relief, see Tenn. Const. art. I, § 15, the procedure for seeking
        state habeas corpus relief is regulated by statute. See Tenn. Code Ann. §§
        29-21-101 through -130 (2000 and Supp. 2010). “Any person imprisoned
        or restrained of liberty, under any pretense whatsoever, except in cases
        specified in § 29-21-102 [dealing with federal prisoners], may prosecute a
        writ of habeas corpus, to inquire into the cause of such imprisonment and
        restraint.” Id. § 29-21-101 (2000). Although this statutory language is
        broad, this Court has long recognized “the limited nature of the relief
        available pursuant to the writ of habeas corpus.” Archer v. State, 851
S.W.2d 157, 161 (Tenn. 1993) (citing State ex rel. Karr v. Taxing Dist. of
        Shelby Cnty., 84 Tenn. (16 Lea) 240, 249-50 (1886)). To wit, “‘[w]hen the
        restraint, from which relief is sought by a writ of habeas corpus, proceeds
        from a judgment erroneous but not void, the writ will not lie.’” Archer, 851
S.W.2d at 161 (quoting Karr, 84 Tenn. at 249). Thus, the key issue
        becomes whether the challenged judgment is “void.” And, as we explained
        many years ago,

               [a] void judgment is one which shows upon the face of the
               record a want of jurisdiction in the court assuming to render
               the judgment, which want of jurisdiction may be either of the
               person, or of the subject-matter generally, or of the particular
               question attempted to be decided or the relief assumed to be
               given.

        Lynch, 166 S.W.2d at 398 (quoting New York Cas. Co. v. Lawson, 160
Tenn. 329, 336, 24 S.W.2d 881 (1930)). Stated slightly differently,

               Habeas corpus relief is available in Tennessee only when “it
               appears upon the face of the judgment or the record of the
               proceedings upon which the judgment is rendered” that a
               convicting court was without jurisdiction or authority to
               sentence a defendant, or that a defendant’s sentence of
               imprisonment or other restraint has expired.

        Archer, 851 S.W.2d at 164.

Cantrell v. Easterling, 346 S.W.3d 445, 453-54 (Tenn. 2011).




                                             -2-
        The petition for post-conviction relief raised six general allegations for habeas corpus
relief: (1) Even though Petitioner was given almost 400 days of pre-trial jail credit in the
judgments, the trial court erred by omitting thirteen days’ credit spent in juvenile detention;
(2) Petitioner was denied his constitutional right to counsel in his acceptance hearing in
Criminal Court from the Juvenile Court transfer order; (3) The convicting court was without
jurisdiction to find him guilty of second degree murder as a lesser included offense of the
charge of felony murder pursuant to a negotiated plea agreement; (4) Although the
indictments for especially aggravated robbery and aggravated robbery allege that the offenses
were committed violently, since the indictments failed to allege the alternative statutory
means of placing the victim in fear, the indictments were void; (5) the indictments were void
because they did not include the signature of “the clerk of court;” and (6) The process issued
in the Juvenile Court did not “run in the name of the State of Tennessee” and did not “bear
test” and be signed by the court clerks, resulting in the entire process against him being void
on its face.

        We have carefully reviewed the habeas corpus petition’s allegations and conclude that
the issues have been previously determined adversely to Petitioner in prior proceedings, the
allegations, if true, would not result in a void judgment, or the allegations, if true, would
render the judgments merely voidable and not void. See Steven L. Anderson v. Glen Turner,
Warden, No. W2004-00622-CCA-R3-HC, 2005 WL 396378 (Tenn. Crim. App. Feb. 18,
2005) app. denied (Tenn. May 23, 2005); Steven Lamont Anderson v. State, No. W2006-
00866-CCA-R3-HC, 2009 WL 536993 (Tenn. Crim. App. Mar. 2, 2009).

      In conclusion we hold that Petitioner is entitled to no relief in this appeal. The
judgment of the habeas corpus trial court is affirmed in accordance with the provisions of
Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.

                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -3-